1

2

3

4

5                            IN THE UNITED STATES DISTRICT COURT
6                          FOR THE EASTERN DISTRICT OF CALIFORNIA
7

8     UNITED STATES OF AMERICA,                        Case No.: 1:18-CR-00035-001 LJO
9                           Plaintiff,                 ORDER ASSIGNING DEFENDANT
                                                       PRO PER STATUS
10          v.
11    JONATHAN MOTA
12                          Defendant.
13

14
            Defendant Jonathan Mota has requested to be relieved of appointed counsel and to
15
     represent himself in propria persona. The court has granted that request. Therefore it is hereby
16
     ORDERED that:
17
            1. The Clerk of the Court shall enter a substitution of attorney reflecting appointment as
18

19   attorney of record effective April 2, 2019:

20                  JONATHAN MOTA
21                  JID # 7095835
22
                    BKN # 1919636
23
                    Fresno County Jail
24
                    P.O. Box 872
25

26                  Fresno, CA 93721

27          2. A copy of this order shall be served on Fresno County Jail.

28   ///
1            3. The defendant shall be granted law library access at the Fresno County Jail in
2
     preparation for trial.
3
             4. Jury trial commenced on April 29, 201919 at 8:30am.
4

5

6
     IT IS SO ORDERED.

7        Dated:     May 1, 2019                            /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -2-
